     Case 1:19-cr-00107-LG-RHW Document 123 Filed 05/20/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                            CAUSE NO. 1:19CR107-LG-RHW-1

LAMAR MCDONALD

                  ORDER DENYING MOTION FOR REVIEW
                   AND APPEAL OF DETENTION ORDER

      BEFORE THE COURT is the defendant Lamar McDonald’s [121] Motion

for Review and Appeal of the [49] Order of Detention Pending Trial entered on

September 13, 2019, by the United States Magistrate Judge. The defendant seeks

de novo review of the Order of Detention pursuant to 18 U.S.C. § 3145(b). After

conducting a de novo review of the Magistrate Judge’s findings and conclusions, the

defendant’s Motion, the report and findings of the Pretrial Services Officer, the

record in this matter, and the applicable law, the Court finds that the defendant’s

Motion should be denied.

                                  BACKGROUND

      The defendant was indicted by a grand jury on July 24, 2019, with conspiracy

to possess with intent to distribute cocaine, a Schedule II controlled substance. The

defendant appeared before the Magistrate Judge for a detention hearing on

September 13, 2019. The Magistrate Judge determined that detention was

warranted after finding, by a preponderance of the evidence, that no condition or

combination of conditions of release will reasonably assure the defendant’s

appearance as required. The defendant filed the present Motion seeking review of
      Case 1:19-cr-00107-LG-RHW Document 123 Filed 05/20/20 Page 2 of 4




the Order of Detention, asserting that he is at increased risk of death or serious

health complications if he contracts COVID-19. He further asserts that he “believes

that he is at greater risk to be infected in a jail setting versus being cared for at a

residence (i.e., possibly in Biloxi, Mississippi) where he will remain until resolution

of this case” because he suffers from “a hiatal hernia, gastroesophageal reflux

disease without esophagitis, billary [sic] dyskinesia and chronic cholecystitis,

anxiety, dilated esophagus, and panic attacks.” (Def.’s Mot., at 2, ECF No. 121.)

This case is set for trial on June 29, 2020.

                                     DISCUSSION

      “If a person is ordered detained by a magistrate judge, . . . the person may file

. . . a motion for revocation or amendment of the order.” 18 U.S.C. § 3145(b).

“When the district court acts on a motion to revoke or amend a magistrate’s pretrial

detention order, the district court acts de novo and must make an independent

determination of the proper pretrial detention or conditions for release.” United

States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992) (citing United States v. Fortna,

769 F.2d 243, 249 (5th Cir. 1985)). A judicial officer may order a defendant

detained pending trial upon a finding by a preponderance of the evidence that “no

condition or combination of conditions will reasonably assure the appearance of the

person,” or by clear and convincing evidence that “no condition or combination of

conditions will reasonably assure . . . the safety of any other person and the

community.” 18 U.S.C. § 3142(e); see Fortna, 769 F.2d at 250.

             An assessment of whether conditions of bond will
             reasonably assure a defendant’s appearance must take

                                           -2-
     Case 1:19-cr-00107-LG-RHW Document 123 Filed 05/20/20 Page 3 of 4




             into account: (1) the nature and circumstances of the
             offense charged; (2) the weight of the evidence; (3) the
             defendant’s history and characteristics including, among
             other things, his family ties, length of residence in the
             community, community ties, and past conduct; and (4) the
             nature and seriousness of the danger to any person or the
             community that would be posed by the defendant’s
             release.

United States v. Acosta-Leyva, 751 F. App’x 594, 595 (5th Cir. 2019) (citing 18

U.S.C. § 3142(g)). Where, as here, there is probable cause to believe that the

defendant committed an offense for which a maximum term of imprisonment of ten

years or more is prescribed in the Controlled Substances Act, a rebuttable

presumption arises that no condition or combination of conditions will reasonably

assure the appearance of the defendant and the safety of the community. See 18

U.S.C. § 3142(e)(3)(A).

      The defendant previously committed parole violations on two separate

occasions. He has a lengthy criminal history, including three prior felony

convictions for controlled substance offenses in three different states. Therefore,

after conducting the required de novo review of the factors set forth in 18 U.S.C. §

3142(g), the Court finds by clear and convincing evidence that the defendant is a

danger to the community. The Court further finds by a preponderance of the

evidence that the defendant is a flight risk. No condition or combination of

conditions will reasonably assure the safety of the community or the presence of the

defendant.

      Finally, motions for release in light of the COVID-19 pandemic have been

considered under the “compelling reason” prong of § 3142(i). Courts using this

                                          -3-
     Case 1:19-cr-00107-LG-RHW Document 123 Filed 05/20/20 Page 4 of 4




approach have found that generalized COVID-19 fears and speculation are

insufficient to meet this prong and have instead looked to the specificity of the

defendant’s concerns in order to make an individualized determination of whether

temporary release is warranted. See United States v. Dunn, No. 3:19-CR-503-X,

2020 WL 1862567, (N.D. Tex. Apr. 13, 2020); United States v. Sanchez, No. 1:19-CR-

152, 2020 WL 1814159, at 3–5 (M.D. Pa. Apr. 9, 2020); United States v. Martin, No.

PWG-19-140-13, 2020 WL 1274857, at 3 (D. Md. Mar. 17, 2020). Assuming that the

COVID-19 pandemic justifies considering the risks to a defendant’s health and well-

being in making a detention determination, this defendant has not demonstrated

that his particular conditions and assumed risk to his health and well-being –

especially when weighed against the risk that the defendant may flee or endanger

the community – justifies his release.

      IT IS, THEREFORE, ORDERED AND ADJUDGED the defendant Lamar

McDonald’s [121] Motion for Review and Appeal of the [49] Order of Detention

Pending Trial entered on September 13, 2019 is DENIED.

      SO ORDERED AND ADJUDGED this the 20th day of May, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -4-
